Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the phrase “any functional type” is indefinite and fails to further limit Applicant’s claimed invention.  The phrase “a pair of second said output terminals on each sensor” is indefinite, as it fails to clearly describe Applicant’s invention. The sensors described by Applicant each have a first output terminal and a second output terminal. Applicant is queried as to whether this phrase should read “a pair of second said output terminals, one on each sensor.” The phrase “may not be interconnected with said ordered sequence of pairs” fails to point out and distinctly claim Applicant’s invention, as “may” is indefinite. Are they “not interconnected” or are they? The metes and bounds of what defines the limitations of “may” in this case are not clear. The claim should recite for certain as to whether they are interconnected, and under what conditions they are or not. Likewise, the metes and bounds of the terms “generally” and “not otherwise” are not clearly set forth. Correction is required.
	Regarding Claims 2-5, the metes and bounds of what defines the limitations of “may” in this case are not clear. Likewise, the metes and bounds of the terms “as needed,” “generally” and “not otherwise” are not clearly set forth. Correction is required.

	Regarding Claims 9 and 10, the claims improperly refer to mathematical formulas and algorithms listed in the specification.  The metes and bounds of what defines the limitations of “may” in this case are not clear. Correction is required.
Regarding Claim 11, the metes and bounds of what defines the limitations of “may” and “preferably” in this case are not clear. Likewise, the metes and bounds of the terms “such … as,” “generally” and “not otherwise” are not clearly set forth. Correction is required.


Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837